Citation Nr: 0424600	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  03-12 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 3, 2002 for 
the grant of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  In that rating decision, the RO  
granted service connection for bilateral hearing loss and 
assigned a 40 percent rating effective May 3, 2002.  The 
veteran perfected an appeal as to the effective date assigned 
in that rating decision.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence necessary to 
substantiate his claim; and has rendered all assistance 
required.

2.  In December 1971, the RO denied service connection for 
hearing loss and notified the veteran of that decision and of 
his appellate rights.  The veteran did not appeal this 
decision within the time allowed by law and regulations.

3.  The date of receipt of the veteran's reopened claim for 
service connection for bilateral hearing loss was May 3, 
2002.

4.  In August 2002, the RO granted service connection for 
bilateral hearing loss and assigned a 40 percent rating 
effective from May 3, 2002, the date of receipt of the 
reopened claim.

CONCLUSIONS OF LAW

1. The December 1971 decision by the RO, which denied a claim 
of entitlement to service connection for a hearing loss, is 
final. 38 U.S.C.A. § 4005; 38 C.F.R. §§ 19.118, 19.153 
(1971).

2.  The requirements for an effective date prior to May 3, 
2002, for a grant of service connection for bilateral hearing 
loss have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.151, 3.159, 3.160, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify/assist do not apply to a 
claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Mason v. Principi, 16 Vet. App. 129, 132 
(2002) [VCAA not applicable "because the law as mandated by 
statute and not the evidence is dispositive of the claim"].

Here, the pertinent facts are not in dispute.  Resolution of 
the veteran's appeal is dependent on interpretation of the 
statutes and regulations regarding the effective date of an 
award of service connection.  As explained below, the issue 
of whether the veteran is entitled to an earlier effective 
date for bilateral hearing loss is dependent upon whether a 
claim for service connection for that disability was filed 
prior to May 3, 2002.  That determination is dependent on the 
documents and evidence received by the VA prior to the 
initiation of the veteran's current appeal. VA has no further 
duty, therefore, to notify him of the evidence needed to 
substantiate this claim, or to assist him in obtaining 
evidence, in that no reasonable possibility exists that any 
further assistance would aid him in substantiating the 
effective date claim before the Board at this time.  See Dela 
Cruz, supra; see also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).

Nevertheless, in letters dated in May 2002 and April 2003, in 
combination with the statement of the case, the RO included 
the requirements of the VCAA, including the responsibilities 
of the VA and the veteran with respect to obtaining evidence.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim for an earlier effective date.  The veteran was 
afforded a hearing in which he testified regarding his claim.  
The veteran's representative has submitted written argument 
on his behalf.  There is no indication that there is other 
available evidence pertaining to the veteran's claim of 
entitlement to an earlier effective date for the award of 
service connection for bilateral hearing loss that have not 
been obtained.

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

II.  Entitlement to an Effective Date Earlier Than May 3, 
2002 For The Grant of Service Connection for Bilateral 
Hearing Loss.

The issue before the Board is whether the veteran is entitled 
to an earlier effective date for a grant of service 
connection for bilateral hearing loss.  In an August 2002 
rating decision, the RO granted the veteran service 
connection for bilateral hearing loss, effective from May 3, 
2002.  The veteran appealed as to the effective date that the 
RO assigned.  

The veteran seeks an earlier effective date for a grant of 
service connection for bilateral hearing loss.  As reflected 
in his April 2003 substantive appeal, the veteran alleges 
that the RO should have assigned an effective date back to 
the date when he left service.  At a July 2004 hearing before 
the undersigned, he testified in essence that after he left 
service, he was told by VA that he could not file a claim if 
he had not reported his hearing loss while in service, and 
therefore he did not file then.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Generally, the effective date of an award 
of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400. However, if 
the claim is received within one year after separation from 
service, the effective date of an award of disability 
compensation shall be the day following separation from 
active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).  The effective date of an award of disability 
compensation based on a claim to reopen after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(ii).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene the Court's precedents and public policies 
underlying the statutory scheme).  To determine when a claim 
was received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the evidence establishes that the veteran filed 
a formal claim for service connection for disorders unrelated 
to a hearing loss disorder in December 1945.  Many years 
later, the veteran initially filed a claim of entitlement to 
service connection for hearing loss in a VA Form 21-526 
(Veteran's Application for Compensation or Pension) received 
at the RO in October 1971.  In December 1971, the RO denied 
this claim and notified the veteran of that denial and of his 
appellate rights with regard to that claim.  However, the 
veteran did not appeal that decision to the Board.  
Therefore, that decision is final since the veteran did not 
appeal the decision within one year of the notice provided to 
him of the decision.  38 U.S.C.A. § 4005; 38 C.F.R. §§ 
19.118, 19.153 (1971).

Thereafter, in a VA Form 21-526 (Veteran's Application for 
Compensation or Pension) received at the RO on May 3, 2002, 
the veteran again claimed entitlement to service connection 
for a bilateral hearing loss.  Subsequently, in an August 
2002 rating decision, the RO granted service connection and 
assigned a 40 percent rating for bilateral hearing loss, 
effective from May 3, 2002, date of receipt of the claim.  
Because the veteran's application was received on May 3, 
2002, this date is the appropriate effective date for the 
grant of service connection for hearing loss.

The Board acknowledges the veteran's allegation that the RO 
should have assigned an earlier effective date proximate to 
his completion of service in October 1945, on the basis that 
his hearing loss was manifest then.  However, as noted above, 
there was no claim relating to hearing loss prior to 1971.  
That claim was denied and not appealed.  Under 38 U.S.C.A. § 
5110(a) and 38 C.F.R.§ 3.400(q)(ii), the effective date of an 
award of disability compensation based on a claim to reopen 
after a final disallowance shall be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  Because the RO last denied the veteran's claim in 
December 1971 and that decision is final, the Board may not 
assign an effective date for a grant of that claim prior to 
the date the claim to reopen was received, May 3, 2002.

The evidence of record fails to establish that the veteran 
submitted a claim for service connection for a hearing loss 
at any other time after the last final disallowance in 
December 1971, and prior to May 3, 2002.  Accordingly, an 
earlier effective date for a grant of service connection for 
bilateral hearing loss may not be assigned.  The veteran's 
claim for that benefit must therefore be denied.


ORDER

An effective prior to May 3, 2002, for a grant of service 
connection for bilateral hearing loss is denied.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



